DETAILED ACTION
Claims 9-14 are pending in the current application.  The present application is being examined under the AIA  first to invent provisions.
Claim Objections
Regarding Claim 9, line 12, it appears that the language “said control” should be changed to “said at least one rotational control.”
Regarding Claim 9, line 17, it appears that the language “said metal” should be changed to “said plurality of metal.”
Regarding Claim 9, lines 23 and 28, it appears that the language “said internal” should be changed to “said at least one internal.”
Regarding Claim 11, line 2, it appears that the language “one control” should be changed to “one rotational control.”
Regarding Claim 11, line 3, it appears that the language “one arm” should be changed to “one arm of the plurality of metal arms” or similar language supported in the Specification. 
Regarding Claim 12, lines 3-4, it appears that the language “said deformable arm” should be changed to “each of said plurality of deformable arms” or similar language supported in the Specification. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION. - The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.  
Specifically, Claim 9 is rejected since it is not clear what is meant by the language “in particular.”  
 Regarding Claim 9, line 14, there is no antecedent basis for the term “distance” recited in line 14. 
Regarding Claim 9, line 20, there is no antecedent basis for the language “the arm.”  Perhaps this language should state “at least one arm of the plurality of arms” or similar language.
Regarding Claim 9, line 25, there is no antecedent basis for the language “said arm.”  
Regarding Claim 10, line 2, it is not clear if the “number” of rotational control elements are the same as or different from the “at least one” rotational control elements recited in Claim 9, line 3.
Regarding Claim 12, the last line, it is not clear what is meant by the language “form of a conductive trace.”
Conclusion 
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.  Baier (U.S. Pat. Pub. No. 2007/0181410 A1) discloses the use of a rotary control knob and a capacitive pushbutton but does not disclose claimed the shaped projection first position, among other claim limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY R. JIMENEZ whose telephone number is 313-446-6518.  The examiner can normally be reached Monday through Thursday, 1030am - 9pm.   
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke, can be reached at (571) 272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANTHONY R JIMENEZ/Primary Examiner, Art Unit 2833